Citation Nr: 1708448	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  08-16 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 15, 2016.

2.  Entitlement to an extraschedular initial disability rating in excess of 30 percent, and an extraschedular disability rating in excess of 60 percent from May 7, 2012 for asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to June 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2012 and December 2013, the Board remanded the Veteran's asbestosis increased rating claim for additional development.  In a September 2014 decision, the Board denied the Veteran's claim for entitlement to a schedular disability rating in excess of 30 percent for the period prior to May 7, 2012 and a disability rating in excess of 60 percent since then for asbestosis.  The Board remanded the claim for increased disability ratings on an extraschedular basis for further development. 

Further, in the September 2014 decision, the Board found that a TDIU claim was raised by the record and remanded the TDIU claim to the Agency of Original Jurisdiction (AOJ) for further development and adjudication.  See September 2014 remand order; Rice v. Shinseki, 22 Vet. App. 477 (2009).  The Board also noted the August 2014 written brief presentation from the Veteran's representative appeared to raise the issues of "an increased rating for PTSD (posttraumatic stress disorder), as well as service connection for a back problem, a cardiovascular condition such as hypertension, a shin and thigh condition, a joints/muscles/circulation/healing capacity condition, a neck condition, a reflux condition, and obesity."  The Board directed the AOJ to request clarification from the Veteran as to what he was claiming regarding the issues advanced in the brief. 

In October 2015, the AOJ sent a letter to the Veteran asking for clarification of the issues, but the Veteran did not respond.  Furthermore, the only issue presented in the January 2016 written brief presentation from the Veteran's representative is "Entitlement to TDIU."  Therefore, the Board will not refer the additional impairments mentioned in the August 2014 brief to the AOJ for development.  


In an April 2016 Statement in Support of Claim, the Veteran requested his claim be expedited as soon as possible.  Pursuant to 38 C.F.R. § 20.900(c) (2016), the Board finds the evidence of record establishes the Veteran is suffering from a serious illness.  Therefore, the Board grants the motion, and accordingly, this appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.  The Veteran's ratings for service-connected disabilities met the schedular criteria for a TDIU beginning December 20, 2005.

2.  The preponderance of the evidence supports a finding that the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment as of the date of his retirement in 2008.  

3.  The Veteran's service-connected asbestosis does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a TDIU have been met as of the date of the Veteran's retirement in 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2016).

2.  Application of the extraschedular rating provisions for asbestosis is not warranted in this case.  38 C.F.R. § 3.321(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veteran's claim for a higher rating for asbestosis arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent VA examinations in September 2006 (for diabetes mellitus type II, peripheral neuropathy, and respiratory functioning), November 2006 (separate examinations for tinnitus and PTSD), May 2012 (a respiratory exam), January 2014 (a respiratory exam), July 2014 (exercise treadmill testing), and January 2016 (for diabetes mellitus type II, asbestosis, peripheral neuropathy, and other disabilities).  The respiratory examinations include assessments of the Veteran's Forced Vital Capacity (FVC), Diffusing Capacity of the Lungs for Carbon Monoxide (DLC), and exercise treadmill testing.  In combination, the examinations provide general functional assessments of the Veteran's service-connected disabilities on his ability to work over time.  The Board finds these examinations to be adequate to (1) assess the Veteran's disability picture for asbestosis and (2) evaluate the effects of the Veteran's service-connected disabilities on his ability to maintain substantial gainful employment as the effects of the condition have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
In April 2012 and December 2013, the Board remanded the asbestosis claim for additional development.  There has been substantial compliance with the Board's April 2012 and December 2013 remand directives, insofar as VA has obtained outstanding pertinent records and provided the Veteran with the May 2012, January 2014, and July 2014 VA examinations, which evaluated the Veteran's respiratory condition and maximum exercise capacity.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

In September 2014, the Board denied the Veteran's claim for a higher schedular rating for asbestosis and remanded for (1) further development in regard to the Veteran's TDIU claim including affording the Veteran an examination with a vocational specialist to assess his ability to maintain substantial gainful employment, (2) adjudication of the TDIU claim arising from the Veteran's claim for entitlement to a higher rating for asbestosis, and (3) consideration of whether a referral for an extraschedular rating for asbestosis was warranted based on the effects of the Veteran's service-connected disabilities after further development was conducted.  

The Board finds there has been substantial compliance with the Board's September 2014 remand directives, insofar as VA has (1) sent the Veteran and his representative an October 2015 letter addressing VA's duty to notify with respect to his TDIU claim, to include a VA Form 21-8940, (2) afforded the Veteran a January 2016 VA examination addressing the functional impact of his service-connected disabilities on his ability to work,  (3) adjudicated the Veteran's TDIU claim, and (4) determined that no referral for an extraschedular rating for asbestosis is warranted after conducting further development.  See March 2016 Supplemental Statement of the Case. 

While the Board's September 2014 remand order also instructed the AOJ to consider whether referral is needed for extraschedular consideration on a collective basis, the Board finds neither the Veteran, his representative, nor the record have raised the issue of extraschedular consideration on a collective basis.  The Veteran did not respond to the October 2015 letter requesting clarification of the Veteran's claims, and the January 2016 written brief presentation indicates that only "Entitlement to TDIU" is at issue.  Therefore, the Board finds that the RO substantially complied with the September 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The January 2016 VA examiner conducted an in-person examination of the Veteran after reviewing his VA claims file.  After reviewing the Veteran's medical records including reports of the Veteran's vocational history, the VA examiner provided functional assessments of the impact of the Veteran's service-connected disabilities including asbestosis, diabetes mellitus type II, and peripheral neuropathy on his ability to perform work.  The January 2016 examiner did not specifically address the functional impact of PTSD and tinnitus on the Veteran's ability to work.  

However, the Board finds the January 2016 examination in combination with the earlier VA examinations and evidence of record to be adequate to evaluate the impact of the Veteran's disabilities on his earning capacity, as the effects of the conditions have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran's representative indicated that the Veteran's disabilities motivated him to retire in 2008, which is consistent with the Board's finding that the Veteran is entitled to a TDIU as of that date, as discussed below.  Therefore, the Board finds it is not prejudicial to the Veteran that there was no further examination in regard to the functional effects of his PTSD or tinnitus subsequent to his retirement in 2008.  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  

Legal Criteria: TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU Analysis 

Effective December 20, 2005, the Veteran's service-connected disabilities were rated at 50 percent for PTSD, 30 percent for asbestosis, 20 percent for diabetes mellitus type II, 10 percent for tinnitus, and 10 percent for peripheral neuropathy of each of his extremities.  See July 2014 rating decision; April 2012 Rating Decision; May 2007 Rating Decision.  Therefore, the Veteran had PTSD rated at 50 percent and several disabilities combining to greater than a 70 percent rating since December 20, 2005.  Accordingly, the Board finds that the Veteran met the percentage requirements for a schedular TDIU since December 20, 2005.  

The Board further notes that TDIU was raised during the appeal of the Veteran's initial rating for his service-connected asbestosis.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record).  Of note, the Board observes that in the August 2014 IHP, the Veteran's represented stated that the Veteran retired in 2008 as he discussed at the November 2006 VA PTSD examination.  His PTSD was a major motivator to quit.  Thus, TDIU was raised during the course of the appeal for an increased rating for asbestosis.  

Furthermore, after thoroughly reviewing the evidentiary record, the Board finds that the preponderance of the evidence supports the conclusion that the Veteran is entitled to a TDIU effective as of the date of his retirement in 2008, but not before that date.  The totality of the evidence of record shows that the Veteran was engaged in substantial gainful employment until his retirement in 2008.  See, e.g., August 2014 Written Brief Presentation; November 2006 VA examination.  

While the evidence of record shows the Veteran was suffering from some occupational limitations prior to retirement, the preponderance of the evidence shows the Veteran was capable of obtaining and maintaining substantial gainful employment.  At the November 2006 VA PTSD examination, the Veteran "reported that he has worked for the railroad 'for 35 years this December.'"  The Veteran reported a decline in functioning over time including experiencing flashbacks and losing time at work.  The Veteran described his ability to work as "it's tough, but I get by."  He reported having four to five work friends.  The evidence of record indicates he worked as both a brakeman and later as conductor until retirement.  See also January 2008 social work note from Tuskegee VA Medical Center (VAMC).

The November 2006 VA examiner opined that the Veteran's "symptoms of [PTSD] have had a mild to moderate negative impact on his occupational functioning due to his difficulties concentrating, reduced tolerance for frustration, reduced motivation, and interpersonal wariness."  The November 2006 VA examiner also opined that "it is felt that [the Veteran's] PTSD traits and depressive symptoms have had a moderate negative impact on his social relationships due to the aforementioned factors along with his social reticence, anhedonia, and intermittent feelings of hopelessness."  The Board finds the examiner's opinion supports the Veteran's contention that his decision to later retire in 2008 was related to his PTSD.  See, e.g., August 2014 Written Brief Presentation.  

The Board finds that the preponderance of the evidence shows that while the Veteran had some mild to moderate occupational limitations prior to retirement, the Veteran was able to maintain substantial gainful employment with his employer doing railroad work as a conductor until his retirement.  See August 2014 Written Brief Presentation; January 2008 social work note from Tuskegee VAMC.  There is no argument or evidence of record that the Veteran was not able to maintain substantial gainful employment before his reported 2008 retirement.  

However, the Board also finds that the preponderance of the evidence of record supports the Veteran's representative's contention that the Veteran was no longer capable of obtaining and maintaining substantial gainful employment as of his retirement date.  See August 2014 Written Brief Presentation.  In May 2012, a VA respiratory examiner opined that although the Veteran's respiratory condition would not preclude sedentary work at the time, it would limit moderate physical labor.  

In January 2016, another VA examiner assessed the functional limitations of the Veteran's asbestosis and other disabilities including diabetes mellitus type II and peripheral neuropathy.  The January 2016 VA examiner indicated that the Veteran's asbestosis may limit the Veteran to sedentary or light physical labor, and the examiner suggested the Veteran avoid exposure to heavy fumes, dusts, and respiratory irritants.  

In addition to the functional impact of asbestosis, the January 2016 VA examiner indicated that as a result of peripheral neuropathy, the Veteran is likely precluded from heavy manual labor and may be required to be reassigned to "a more sedentary position."  The examiner indicated the Veteran "should avoid extreme temperature variations or moist/wet areas" and "avoid direct skin exposure to chemicals."  

The January 2016 VA examiner also found that as a result of diabetes mellitus type II, the Veteran may require "frequent breaks and a private place with facilities for hand washing and disposal of glucose testing strips."  Other limitations caused by diabetes mellitus type II noted by the January 2016 VA examiner include limits on "continuous physical exertion, working in extreme temperature or moist areas, working at unprotected heights, and working in isolated areas alone."  

The Board finds that the preponderance of the evidence indicates that the Veteran was only capable of performing a range of sedentary work due to the combined effects of multiple physical impairments by at least 2012.  Furthermore, while the Veteran reported over 35 years of prior railroad work including work as a brakeman and conductor, the Board finds the Veteran's ability to perform sedentary work is compromised by moderate mental limitations including social limitations resulting from his service-connected PTSD, as noted by the November 2006 VA examiner.  See November 2006 VA examination.  

While the Board notes that many of the examinations discussed above including the May 2012 and January 2016 indicate the Veteran's conditions worsened significantly after his retirement, the Board resolves the benefit of the doubt in favor of the Veteran and finds that the onset of a TDIU is established as of the date of the Veteran's retirement.  In making this finding, the Board gives great probative weight to the opinions of the VA examiners regarding the Veteran's functional limitations.  The Board also gives some probative weight to the Veteran's representative's contention that the Veteran's PTSD symptoms were a cause of his retirement in 2008.  See, e.g., August 2014 Written Brief Presentation.

Accordingly, entitlement to a TDIU is granted as of the date of the Veteran's retirement in 2008.  In order to determine the effective date of the Veteran's TDIU, the AOJ should ask the Veteran to provide the AOJ with the Veteran's exact date of retirement.  It is noted that pursuant to the September 2014 Board remand, in October 2015, the RO provided the Veteran with a VA Form 21-8940, which is the formal claim for a TDIU.  The form requests information about when the Veteran last worked.  However, the Veteran has not completed and provided this form to VA, nor has he indicated his exact date of retirement.  The Board emphasizes that the duty to assist is not a one-way street, and the Veteran must provide information needed by VA to effectuate the grant of TDIU.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In a June 2016 rating decision, the RO granted entitlement to service connection for lung cancer associated with herbicide exposure, rated as 100 percent disabling effective April 15, 2016.  A grant of a 100 percent disability evaluation does not always render the issue of entitlement to a TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted under 38 U.S.C.A. § 1114(s) if a veteran has a 100 percent disability rating for a single disability, and VA finds that a TDIU is warranted based solely on a disability or disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)).  

Here, the June 2016 rating decision also awarded the Veteran SMC under 38 U.S.C.A. § 1114(s), effective April 15, 2016.  Therefore, the Board finds the Veteran's benefits have already been maximized, and further evaluation of entitlement to a TDIU on or after April 15, 2016 is moot.  

Extraschedular Considerations for Asbestosis

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, during the appeal period the Veteran's asbestosis has been manifested by shortness of breath with exertion and wheezing.  See July 2014 addendum opinion with exercise capacity testing; May 2012 VA examination.  The ratings assigned contemplate these impairments, as they are based upon assessments of the Veteran's Forced Vital Capacity and maximum exercise capacity.  See 38 C.F.R. § 4.97, Diagnostic Code 6833.  For these reasons, the Board finds the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  

Accordingly, the Board concludes that referral of this matter for extraschedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran's other service-connected disabilities are lung cancer, PTSD, diabetes mellitus type II, peripheral neuropathy of the upper and lower extremities, and tinnitus.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.  

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Accordingly, an extraschedular disability rating is denied. 


ORDER

Subject to the laws and regulations governing monetary benefits, entitlement to a TDIU effective from the date of the Veteran's retirement is granted.  In order to determine the effective date of the Veteran's TDIU, the AOJ should ask the Veteran to provide the AOJ with the Veteran's exact date of retirement.  

Entitlement to an extraschedular initial disability rating in excess of 30 percent, and an extraschedular disability rating in excess of 60 percent from May 7, 2012 for asbestosis is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


